CCA 201200335.
On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals and Appellant’s motion to supplement the record, said petition is granted and the decision of the Court of Criminal Appeals is affirmed.* Said motion is denied as moot.

 It is noted that the ruling of the military judge on MRE 412 matters was not sealed as required by MRE 412(c)(2). Accordingly, the Clerk is directed to seal Appellate Exhibit XXXVII.